WILKINSON, Chief Judge, concurring in part and dissenting in part:
I concur in the affirmance of the convictions.1 I respectfully dissent from the decision in Part III to notice the sentencing error in this case. In light of the overwhelming evidence presented, the district court concluded that the defendants were responsible for the distribution of 1.5 kilograms of cocaine base — thirty times more than the 50 grams necessary under 21 U.S.C. § 841(b)(1)(A) to merit the sentences they received. Because it would constitute a manifest injustice to reduce these defendants’ sentences when the evidence undeniably demonstrates that they committed the greater statutory offense, I would decline to notice the error.
I.
Seven of the eight appellants challenge their sentences with Apprendi claims. *411Despite an allegation of drug quantity in the initial indictment, a drug quantity was not alleged in the superceding indictment nor found by the petit jury beyond a reasonable doubt. All of the appellants were sentenced to terms of imprisonment that exceed the twenty-year maximum set forth in 21 U.S.C. § 841(b)(1)(C) for unspecified drug quantities. Five of the appellants, Stanley Hall Jr., Leonard Cotton, Lamont Thomas, Marquette Hall, and Jesus Hall, were sentenced to life imprisonment. Two others, Jovan Powell and Matilda Hall, were sentenced to 30 years imprisonment. The appellants did not raise this challenge in the district court because the Supreme Court had not yet decided Apprendi
Under United States v. Olano, 507 U.S. 725, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993), before an appellate court can correct an error not raised at trial, “there must be (1) error, (2) that is plain, and (3) that affect[s] substantial rights.” Johnson v. United States, 520 U.S. 461, 466-67, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997) (alteration in original) (internal quotations omitted). “If all three conditions are met, an appellate court may then exercise its discretion to notice a forfeited error, but only if (4) the error seriously affect[s] the fairness, integrity, or public reputation of judicial proceedings.” Id. (alteration in original) (internal quotations omitted).
Under the reasoning of this court’s recent decision in United States v. Promise, 255 F.3d 150 (4th Cir.2001) (en banc), the district court committed plain error in sentencing the defendants to more than the twenty-year maximum permitted by 21 U.S.C. § 841(b)’s catch-all provision. See Promise, 255 F.3d at 159-60; 21 U.S.C. § 841(b)(1)(C) (maximum sentence of imprisonment of not more than twenty years if drug quantity has not been determined by a jury beyond a reasonable doubt). Furthermore, Promise makes clear that this error affected the defendants’ substantial rights. See Promise, 255 F.3d at 160-62.
I do not believe, however, that this court ought to notice the error in this case. Quite simply, there is no question that the defendants participated in a conspiracy to distribute more than 50 grams of cocaine base. In fact, the evidence is overwhelming that the quantity of drugs in question exceeded § 841(b)(l)(A)’s “threshold” amount. The majority does not dispute this point and in fact acknowledges the overwhelming nature of the evidence against the defendants. See ante at 402-OS (noting that “approximately 380 grams of cocaine base and 85 grams of cocaine hydrochloride were actually seized from the various conspirators”); ante at 408 (stating that there was “overwhelming evidence” apart from cooperating coconspirator James Gibson’s testimony establishing “the vast amounts of crack distributed by [the defendants]”).
Courts may decline to notice a plain error when evidence of defendants’ guilt is overwhelming. See, e.g., Johnson, 520 U.S. at 469-70, 117 S.Ct. 1544 (refusing to notice plain error when evidence of guilt was “over-whelming” and largely uncontested); United States v. Bowens, 224 F.3d 302, 314-15 (4th Cir.2000) (same); United States v. Johnson, 219 F.3d 349, 354 (4th Cir.2000) (same); United States v. Cedelle, 89 F.3d 181, 186 (4th Cir.1996) (declining to notice plain error and stating that “[c]entral” to the question of whether to notice a plain error affecting substantial rights “is a determination of whether, based on the record in its entirety, the proceedings against the accused resulted in a fair and reliable determination of guilt”); United States v. Nance, 236 F.3d 820, 823, 826 (7th Cir.2000) (declining to recognize plain error of sentencing defendant to more than the twenty-years pro*412vided by 21 U.S.C. § 841(b)(1)(C) where the indictment did not state any drug quantity because the evidence against defendant was overwhelming); United States v. Mojica Baez, 229 F.3d 292, 307-12 (1st Cir.2000) (declining to notice error when indictment failed to charge defendant for using a semiautomatic weapon). See also Promise, 255 F.3d at 160-65 (Wilkins, J., joined by Wilkinson, Williams, and Trax-ler, JJ.).
Here, the government presented, inter alia, testimony from seven of the defendants’ coconspirators2 and thirty-five Baltimore City police officers and FBI agents about the nature and extent of the defendants’ far-flung narcotics enterprise. Among the most incriminating evidence regarding the quantity of cocaine base (crack) is the following:
• Carla Malloy testified that in the summer of 1996 she went to a Marriott hotel in Baltimore with defendants Stanley Hall Jr., Leonard Cotton, Lamont Thomas, Jesus Hall, and Nicole Baylor. At the hotel, the group bagged one kilogram of cocaine base into ziplocks. Baylor confirmed the occurrence of this incident.
• Malloy testified that she later went to a Super 8 motel with Hall Jr. and Jesus Hall to bag one-half of a kilogram of crack.
• Baylor testified that she too bagged crack on a second occasion with Thomas at a Super 8 motel. During this incident, they bagged one kilogram of crack given to them by Hall Jr.
• Korey Britton testified that from mid-November 1996 to December 27, 1996, he sold approximately $10,000 to $12,000 of crack per week as a street runner for Hall Jr.
• Malloy testified that between December 1996 and midJanuary 1997, Hall Jr. provided crack to Cotton and Thomas in quantities of one-eighth of a kilogram (125 grams).
• Malloy also testified that after January 1997 she was present on four occasions when Hall Jr. cooked cocaine powder into crack. Thomas was present on two of these occasions.
• Malloy further testified that during that same time period, she and Thomas purchased ounce quantities (28 grams) of crack from Hall Jr. for distribution.
• Britton testified that he was with Hall Jr. when Hall Jr. cooked one-quarter of a kilogram of cocaine powder into crack. Hall Jr. and Britton then delivered the crack to Cotton.
• Timothy Roday testified that in 1996 and 1997, Matilda Hall either personally provided him with crack or directed him to pick up drugs from one of her sons or their workers. Roday estimated that during this time he paid Matilda Hall a total of approximately $15,000 for the crack cocaine he purchased from her and the Hall Jr. organization.
• Britton and Malloy both testified that they retrieved crack from the inside of 847 McHenry Street for Matilda Hall. Malloy stated that she took a pocketbook that contained one-quarter ounce (7 grams) of crack cocaine out of a linen closet.
• Britton testified that he delivered one-eighth of an ounce (3.5 grams) of crack to Darlene Green at Matilda *413Hall’s request. On another occasion, Matilda Hall took an 8 ball (3.5 grams) of crack out of her bra and asked Britton to hide it for her in the trash.
• The testimony of the cooperating co-conspirators was corroborated by numerous Baltimore City police officers. In particular, various state arrests and searches between February 1996 and April 1997 resulted in the seizure of a combination of 795 ziplock bags and clear bags containing approximately 380 grams of cocaine base.
• Additionally, pursuant to a federal search warrant of Jovan Powell’s residence executed on October 17, 1997, the government seized 51.3 grams of crack found in a pair of Powell’s sweat pants.
• Finally, during sentencing, the defendants did not argue that the conspiracy distributed less than 50 grams of cocaine base. Various defendants disputed the amount of crack that should be attributed to them based on their role in the conspiracy. They also argued that the cooperating co-conspirators testimony should not be credited. However, none of them disputed the amount of crack actually seized by the police officers and federal agents.
It is true that the superseding indictment did not specify the amount of drugs in question. Nor did the government subsequently file an information contending that defendants were accountable for more than 50 grams of cocaine base. Still, contrary to the majority’s assertion, see ante at 407 ri. 5, it remains difficult to believe that defendants lacked notice that they faced 21 U.S.C. § 841(b)’s strictest penalties. First, all seven of these defendants received actual notice from the initial indictment, which specified the threshold drug quantity with which they were charged. Specifically, the initial indictment charged defendants with conspiring to “distribute and possess with intent to distribute ... 50 grams or more of a mixture or substance containing a detectable amount of cocaine base ... in violation of Title 21, United States Code, § 841(a)(1).” Second, because the government was presenting evidence that the defendants distributed 1.5 kilograms of cocaine base and 150 kilograms of cocaine, defendants’ counsel clearly were aware that the government could seek the elevated penalties available under 21 U.S.C. § 841(b)(1)(A). Given the overwhelming evidence and the lack of any unfairness to the defendants, I would not recognize the error.
There is no injustice in holding these defendants accountable for participating in a conspiracy to distribute more than 50 grams of cocaine base. The true injustice comes from this court reducing their sentences and ignoring the effects that their vast drug distribution ring had upon the citizens of Baltimore. Ignoring the evidence and the societal effects of the defendants’ actions is what “seriously affects the fairness, integrity [and] public reputation of judicial proceedings.” Olano, 507 U.S. at 732, 113 S.Ct. 1770 (internal quotations omitted).
II.
The majority does not make a case of injustice based on the facts of this case and does not argue that the defendants are not accountable for the drug quantity the district court attributed to them. Instead, the majority focuses solely on the nature of the error — the failure of the superced-ing indictment to allege a specific drug quantity — in reaching its conclusion to recognize the plain error. I agree fully with the majority’s statements about the general importance of a defendant’s right to be indicted by a grand jury. However, in the *414course of its tribute to grand jury indictments, the majority misses two crucial points.
First, the indictment in this case was valid at the time it was filed. “It is one thing to vacate a conviction or sentence where the prosecutor failed to indict in accordance with the current state of the law. It is quite another thing to vacate a conviction or sentence based on an indictment that was entirely proper at the time.” United States v. Mojica-Baez, 229 F.3d 292, 310 (1st Cir.2000). The government had no way to predict the about-face that would later be undertaken by the Supreme Court in Apprendi and by this court in Promise.
There can be no doubt that had the prosecution been aware of the rule this court would later announce in Promise, it would have made certain that the superseding indictment mirrored the initial indictment. Specifically, it would have included the statement from the initial indictment that defendants conspired to “distribute and possess with intent to distribute ... 50 grams or more of a mixture or substance containing a detectable amount of cocaine base.” Nor is there any question, given the overwhelming evidence, that had the prosecutor included this language the grand jury would have indicted the defendants and the petit jury would have found the defendants guilty beyond a reasonable doubt.
Second, the majority inappropriately replaces the discretionary, case-by-case assessment dictated by the fourth prong of Olano with an essentially categorical approach when the error consists of an indictment defect. The Supreme Court has stressed that an appellate court must exercise discretion under Rule 52(b) when deciding whether to recognize a plain error that affects a defendant’s substantial rights. See Olano, 507 U.S. at 737, 113 S.Ct. 1770 (stating that “a plain error affecting substantial rights does not, without more, satisfy the [requirement that the error seriously affect the fairness, integrity, or public reputation of judicial proceedings], for otherwise the discretion afforded by Rule 52(b) would be illusory”); United States v. Young, 470 U.S. 1, 16 n. 14, 105 S.Ct. 1038, 84 L.Ed.2d 1 (1985) (stating that a “per se approach to plain-error review is flawed”). See also United States v. David, 83 F.3d 638, 648 (4th Cir.1996) (“It seems to us, as apparently it did to the Court in Olano, that only by examining the particulars of each case can the ‘careful balancing’ reflected in the plain error rule be preserved.”); United States v. Patterson, 241 F.3d 912, 913 (7th Cir.2001) (“When the appellate standard is plain error (as opposed to harmless error), even the clearest of blunders never requires reversal; it just permits reversal.”).
For the majority to select a category of errors a priori that must be corrected on plain error review is inconsistent with the mandate of Olano to examine the facts of each case and the proceeding as a whole. Its approach cannot be squared with that of the Supreme Court. The Supreme Court knows how to adopt categorical approaches and has indicated a willingness to do so under the third prong of Olano. See Johnson, 520 U.S. at 468-69, 117 S.Ct. 1544 (recognizing categorical approach to structural errors that presumptively satisfy the third prong of Olano and listing classes of cases that present structural errors). However, the Court has never adopted a categorical approach under the fourth prong of Olano. Furthermore, the Court did not include indictment defects in its list of structural errors. See Johnson, 520 U.S. at 468-69, 117 S.Ct. 1544 (gathering “very limited class of cases” that present structural errors). Thus, it is hard to believe that the Supreme Court would re*415quire all indictment defects to be noticed under the fourth prong of Olano when they do not even qualify as structural errors that affect a defendant’s substantial rights under prong three.
In Johnson, the petitioner argued that Olano did not apply because the error she complained of was structural. Id. at 466, 117 S.Ct. 1544. The Supreme Court rejected this argument and stated that “the seriousness of the error claimed does not remove consideration of it from the ambit of the Federal Rules of Criminal Procedure.” Id. The Court went on to apply Olano based on the specific facts of the case. See id. at 469-70, 117 S.Ct. 1544 (holding that even if the error complained of was structural and affected substantial rights, the fourth prong of Olano was not met because of the “overwhelming” and “essentially uncontroverted” evidence of petitioner’s guilt). Indictment defects will justify recognition on plain error review in some cases. However, in cases such as this one, the indictment defect has not affected the fairness of the proceedings and should not be noticed. Moreover, other errors not selectively culled by the majority for categorical treatment under the fourth prong of Olano may potentially have a severe impact on the fairness and integrity of judicial proceedings in a particular case. This is why the Olano case-specific inquiry is critical.
The majority stresses that the Supreme Court in Silber v. United States, 370 U.S. 717, 82 S.Ct. 1287, 8 L.Ed.2d 798 (1962), found reversible plain error when an indictment did not charge the defendant with a crime. See Silber, 370 U.S. at 717-18, 82 S.Ct. 1287. However, the Court did not hold that all grand jury errors must be recognized on plain error review or that every failure of an indictment to charge all of the elements required for a defendant’s sentence must be noticed by an appellate court. Furthermore, several of our sister circuits have declined to recognize plain error when defendants were sentenced more strictly based on elements not charged in their indictments. The First, Seventh, and Eleventh Circuits have properly recognized that this type of indictment defect may have only the most negligible effect on the fairness and integrity of a judicial proceeding. See Mojica-Baez, 229 F.3d at 310-12 (declining to notice plain error when indictment failed to charge defendant for using a semiautomatic weapon during a robbery because there was no objection at trial, no lack of notice, and “no reason to think the grand jury would have had any trouble in rendering an indictment specifying the weapons used”); United States v. Nance, 236 F.3d 820, 823, 826 (7th Cir.2000) (declining to recognize plain error of sentencing defendant to more than twenty years when indictment did not state any drug quantity because the evidence against defendant was over-whelming); United States v. Patterson, 241 F.3d 912, 914 (7th Cir.2001) (same); United States v. Swatzie, 228 F.3d 1278, 1284 (11th Cir.2000) (stating that even if district court’s Apprendi error with regard to defendant’s drug conviction satisfied the first three steps of the Olano analysis, the court would decline to notice the error due to overwhelming evidence of defendant’s guilt).
III.
The injustices of reducing the defendants’ terms of imprisonment from life or thirty years to a' twenty-year maximum are manifold. The majority errs by not weighing these injustices against the gravity of the indictment defect. The integrity of this country’s criminal justice system depends on the most culpable violators receiving more stringent punishments than those less-culpable violators. In this case, *416the evidence is clear that defendant Stanley Hall Jr. was the kingpin of a drug conspiracy that distributed over thirty times the statutorily required amount of crack cocaine to warrant a life sentence. Under Congress’ intended sentencing scheme, Hall Jr. and the conspiracy’s other key players justifiably received more stringent penalties than those individuals who were less essential to the conspiracy’s success. However,. by reducing their sentences under 21 U.S.C. § 841(b), this court erases the differences in punishment and condemnation between the conspiracy’s kingpin and its underlings.
Moreover, changing the rules of the game after it has already been fairly played does a profound disservice to the individuals whose lives have been affected by the drug trade. In one sweeping motion, this court nullifies the sacrifices made by law enforcement officers, prosecutors, and trial courts in enforcing this country’s drug laws. Furthermore, the majority overlooks the ultimate sacrifice paid by the victims of the drug trade. Seen as part of the overall drug problem, the drugs at issue here may be a mere drop in the bucket. But seen in terms of individual lives, the consequences of this sort of drug distribution are incalculable. Though the victims may be unknown and unnamed insofar as this record is concerned, as a result of the defendants’ crimes, some individuals somewhere are spending their lives in the service of a chemical addiction.
Congress has properly expressed its condemnation of drug distributions and their consequences. And it has calibrated the penalties associated with drug distribution so that kingpins are punished more vigorously than petty dealers. It is unfortunate to disregard Congress’ clear intent when there is no question at all that the defendants here distributed the requisite drug amounts under 21 U.S.C. § 841(b) to merit the sentences they received. Under Olano, we are to notice a plain error only if a miscarriage of justice would result. Here, the true miscarriage of justice is the court’s failure to respect Congress’ attempt to deal with a problem which so compromises the life prospects of America’s most vulnerable citizens.

. In doing so, I join in all but Part III of the majority opinion.


. The following coconspiralors served as government witnesses: Carla Malloy, Nicole Baylor, Korey Britton, Timothy Roday, James Gibson, Kowana Huntley, and Roxanne Kennedy.